Name: 81/936/EEC: Commission Decision of 10 November 1981 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy; NA;  economic policy;  agricultural structures and production
 Date Published: 1981-11-25

 Avis juridique important|31981D093681/936/EEC: Commission Decision of 10 November 1981 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch text is authentic) Official Journal L 338 , 25/11/1981 P. 0027 - 0027COMMISSION DECISION of 10 November 1981 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch text is authentic) (81/936/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 81/528/EEC (2), and in particular Article 18 (3) thereof, Whereas on 24 July 1981 the Government of the Netherlands forwarded, pursuant to Article 17 (4) thereof, the Order of 29 March 1979 concerning the reconstruction of areas formerly used for horticulture under glass and the Order of 26 June 1981 amending the Order concerning the reconstruction of areas formerly used for horticulture under glass; Whereas the abovementioned Order of 29 March 1979 contains in Title 6 paragraphs 3 and 4 measures falling within the field of application of Directive 72/159/EEC; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned Order, the existing provisions in the Netherlands for the implementation of the said Directive continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 thereof; Whereas the abovementioned Orders of 29 March 1979 and 26 June 1981 meet the requirements of the said Directive; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the Order of 29 March 1979 concerning the reconstruction of areas formerly used for horticulture under glass and the Order of 26 June 1981 amending the Order concerning the reconstruction of areas formerly used for horticulture under glass, forwarded on 24 July 1981, the existing provisions for the implementation of Directive 72/159/EEC in the Netherlands continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 10 November 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23.4.1972, p. 1. (2) OJ No L 197, 20.7.1981, p. 41.